Title: Pennsylvania Assembly: Thanks to Franklin, and His Reply, [31 March 1763]
From: Pennsylvania Assembly
To: Franklin, Benjamin


[March 31, 1763]
Pursuant to a Resolve of the Nineteenth of last Month, that the Thanks of this House be given to Benjamin Franklin, Esq; for his many Services not only to the Province of Pennsylvania, but to America in general, during his late Agency at the Court of Great-Britain, the same were this Day accordingly given in Form from the Chair. To which Mr. Franklin, respectfully addressing himself to the Speaker, made Answer, “That he was thankful to the House for the very handsome and generous Allowance they had been pleased to make him for his Services; but that the Approbation of this House was, in his Estimation, far above every other Kind of Recompence.”
